OIL AND GAS PURCHASE AND DEVELOPMENT AGReement

Linear Short Form Agreement

THIS Linear Short Form Agreement (the “AGREEMENT”), dated as of February 29,
2012, by and among EGPI FIRECREEK, INC., a Nevada corporation, through its
wholly owned subsidiary Energy Producers, Inc., located at 6564 North Smoke Tree
Lane, Scottsdale Arizona 85253 (“FIRECREEK”, “Assignor”, “Rights Holder”,
“Option Holder”), and SUCCESS OIL CO., INC. located at 8306 Wilshire Blvd. #566
Beverly Hills, Ca. 90211, (“Success” or “Operator”) and CUBO Energy, PLC and or
its assignee, a public limited corporation organized under the laws of Great
Britain with its principal place of business located at Thames House, Portsmouth
Road Esher Surrey, KT10 9AD United Kingdom (“CUBO”, “Assignee”, or
“Participant”), (Firecreek, SUCCESS, and CUBO are collectively referred to
herein as the “PARTIES”).

RECITALS

Preamble: This linear short form Agreement is agreed to be developed into the
final long form agreement (“LFA”) to be completed and signed off by the parties
by no later than March 15, 2012

1.Firecreek owns certain oil and gas interests and additional options / rights
in certain leases known as the J.B. Tubb Leasehold Estate, located in Amoco
Crawar Field, Ward County, Texas (the “TLE”) which CUBO has indicated it is
desirous to acquire and further develop 50% of Firecreeks oil and gas leasehold
producing interests in the North 40 acres of the TLE as described herein, and to
further acquire and effectively participate in Firecreeks additional Option /
Rights and available interests (Turn Key development) located in the South 40
acres of the TLE pursuant to terms determined by the parties and to be set forth
in the long form LFA.

2.The general purchase price, effective date, and legal description of the North
40 interests of the TLE, and one additional wellbore (the “North 40 Interests”)
subject to the formal LFA, to be assigned are as follows:

Purchase Price: $1.15 million in CUBO STOCK reduced by $450,000 liabilities to
be assumed by CUBO and secured by its interests in the North 40 Interests.

Effective Date: March 1, 2012 unless otherwise mutually agreed in writing by the
parties.

Legal Description subject to the long form LFA and final legal inspection for
Assignment and Bill of Sale for the North 40 Interests:

Well No. API No. Tubb Well #18-1 API 42-475-34136-0000 Crawar Well No.#1 API
42-475-33523 Crawar Well No.#2  API 42-475-33611

 

“Assignor shall sell, transfer, convey, assign and deliver to Assignee, and
Assignee shall purchase from Assignor, free and clear of all liens, pledges,
mortgages, security interests, conditional sales contracts, charges,
hypothecations, or monetary encumbrances whatsoever other than those for which
an adjustment to the selling price has or shall be made, or adverse claims,
title defects or restrictions (each, a “ Lien ”) Assignor's right, title and
interest in and to the well(s) located on, and at all depths from surface to at
least 8500’ feet (in the North forty (40) acres only), and the leasehold estate
of, the J. B. Tubb lease, to be described on an Exhibit "A" to be attached to
the LFA, Ward County, Texas (the “Tubb Lease”), consisting of no less than a
37.5% working interest with a 28.125% net revenue interest, along with all lease
equipment, tanks and all other equipment, appurtenances, fixtures and property
of every kind and character, movable or immovable, now and in the future used in
connection with operating the well(s): ALL of Assignor's right's and obligations
existing under all contracts and LOIs, including but not limited to, operating
LOIs, unitization LOIs, pooling LOIs, declarations of pooling or unitization,
farmout LOIs, assignments, tax partnerships, disposal LOIs,
injection  LOIs,  gas sales contracts, gas processing contracts, and Paragraph 5
of that certain Assignment of April 9, 1992 from Amoco Production Company to
Desert States Energy, Inc. Assignee has the  duty  to plug abandoned wells on
said lease when required by law. A copy of all LOIs described herein have been
previously delivered by the Assignor to the Assignee; and, Thirty Seven and One
Half (37.5%) of One-Hundred percent (100%) TO HAVE AND TO HOLD unto CUBO Energy,
PLC, its successors and assigns forever, all of Assignor’s rights, title, and
interest in the (37.5%) working interest (28.125% net royalty interest) herein
conveyed in the Highland Production Company (Crawar) #2 well-bore only; with
depth of ownership 4700’ to 4900’ ft. in well-bore, and; The Highland Production
Company (Crawar) #2 well-bore, API No. 42-475-33611, located on the J.B. Tubb
Lease in W ½ of the NW ¼ of Sec. 18, Block B-20, Public School Lands, Ward
County, Texas at 1787 FNL and 853 FWL being on the South Forty (40) acres of the
J. B. Tubb Lease, Ward County, Texas. TO HAVE AND TO HOLD unto CUBO Energy, PLC,
its successors and assigns forever, all of Assignor’s  right, title, and
interest in the Thirty-Seven and One Half percent (37.5%) working interest
herein conveyed in the above described well-bore and;

 



 

 



 

The purchase price paid for the North 40 acres and interests described above
this section of theTubb Lease shall be reduced by the assumption of assumed
liabilities agreed in the formal LFA and Assignment and Bill of Sale, and that
were incurred prior to the proposed effective date.  

 

ALL of Assignor’s rights, title and interest of every kind, and subject to
agreed existing Liens, in and to oil, gas, casinghead gas, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons, to the extent produced
from the well(s) and leasehold interest in the North 40 of the J.B. Tubb
Leasehold Estate (all of the above being herein called (the “Property”), to have
and to hold unto Assignee, its successors and assigns forever.

 

Equipment List (North 40 Interests)

 

The following is the current & present equipment list that Energy Producers Inc.
will acquire 75% ownership rights, on the J.B. Tubb property: 2 (Two) 500
barrels metal tanks, 1(One) 500 barrel cement salt water tank- (open top), 1
(One) heater treater/oil & gas separator, all flow lines, on the north forty
acres, well-heads, 2 (two) christmas tree valve systems on well-heads, 3 (Three)
well heads, three wells (well-bores). Model 320D Pumpjack Serial No.
E98371M/456604, One (1) Fiberglass lined heater-treater,  One (1) Test
pot,  Tubing string Rods and down hole pump.

 

EXCEPT AS PROVIDED HEREIN ASSIGNOR MAKES NO EXPRESSED OR IMPLIED WARRANTIES OR
REPRESENTATIONS AS TO THE QUALITY, MERCHANTABILITY, OR FITNESS OF THE PROPERTY
FOR ASSIGNEE’S INTENDED USE OR FOR ANY USE WHATSOEVER AS ASSIGNEE ACCEPTS THE
PROPERTIES “AS IS”, “WHERE IS”, “WITH ALL FAULTS”, IN PRESENT CONDITION, STATE
OF REPAIR OR PRODUCTION.

 



North 40

Yellow Highlight

 

South 40

Located

Below

North 40

[image1.jpg]

 



 

 

 

3.The general purchase price, participation interest and terms, effective date,
and legal description of the South 40 interests of the TLE, (the “South 40
Interests”) to be developed, subject to the formal LFA, to be assigned subject
to terms are as follows:

Purchase Price term elements are as follows:

1)CUBO agrees to provide $1.575 million on a best efforts basis for Capital
Expenditures (CAPEX) development fund for drilling an Ellenburger Well on the
South 40 acreage to 8,300’ foot depth on a turnkey basis with Success as
Operator and Co-Owner, through completion of the well to the tanks. CUBO will
receive 37.5 Working Interests and corresponding 28.125% Net Revenue Interests.
CUBO to grant Success Oil and Firecreek a carried interest in this well, with
Success having a third for quarter interest otherwise described as a 25% Working
Interest (WI) and corresponding 18.75% Net Revenue Interest (NRI), and Firecreek
a 37.5% Working Interest with corresponding 28.125% Net Revenue Interest. CAPEX
timing, 90 days.

2)CUBO additionally agrees to provide approximately 2.5 to 3.0 million the next
two wells on a best efforts basis to be drilled on the South 40 acreage of the
J.B. Tubb Leasehold Estate on the following basis: Success will have a carried
interest for these next two wells (the second and third well drilled on the
South 40 acreage) on the same basis as the Ellenburger or 25% WI and
corresponding 18.75% NRI. Success will complete two wells to be determined by
the parties on a Turn Key basis completed to the tanks. Success must participate
after the third well going forward according to their interests after their
carried interest shall end. Firecreek will borrow their share of the finance
from CUBO who will provide 100% of the costs for the first of the next two wells
(second well drilled). Firecreek will retain 75% WI with corresponding 56.25%
NRI and pay back to CUBO its share of the Turn Key development out of 50% of its
revenue until paid. Additionally, at payout by Firecreek shall grant to CUBO a
37.5% back in Working Interest and corresponding 28.125% Net Revenue Interest in
the well. On the third well drilled and then every well determined to be drilled
going forward by the parties, CUBO and Firecreek will equally share 100% of the
costs as Firecreek then must participate and will be responsible to pay for its
share of up to 37.5% WI and corresponding (up to) 28.125% NRI. For development
selection re the two additional wells, the following formations are available
for consideration in the South 40 acreage. Glorietta, Upper Clearfork, Tubbs,
Lower Clearfork, Witchita Albany, Wolfcamp, Detrital Zone, Waddell.

3)The LFA will have a terminate or drop clause to read, if there are two dry
holes drilled on the South 40 the program shall cease and CUBO, unless extended
or modified and agreed, will have no further responsibilities to participate.
The parties agree to mutually cooperate with one another should such
circumstances transpire.

Effective Date: March 1, 2012 unless otherwise mutually agreed in writing by the
parties.

 

Legal Description subject to the description in the long form LOI and final
legal inspection for Assignment and Bill of Sale. General Description: J.B. TUBB
“18-1”, being the W1/2 of the NW1/4 of Section 18, Block B-20, Public School
Lands, Ward County, Texas, containing South (South 40) acres only.

 

ALL of Assignor’s rights, title and interest of every kind, shall be free and
clear of all existing liens, in and to oil, gas, casinghead gas, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons, to the extent produced
from the well(s) and leasehold interest in the South 40 of the J.B. Tubb
Leasehold Estate (all of the above being herein called (the “Property”), to have
and to hold unto Assignee, its successors and assigns forever.

 

4. If and or where applicable, if any, the Parties are executing and delivering
this LOI in reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.



 

 

 

5. Representations and Warranties to be determined and agreed by the Parties.

6. Subject to the formal and final approvals of the Board of Directors of
Firecreek, CUBO, SUCCESS, and requisite third party approvals, as required.

7. Capital structures for Firecreek and CUBO to be disclosed.

8. Press release allowable with consent of both Firecreek and CUBO Principle
Executive Officers.

9. Current Report on Form 8-k is agreed to be filed with SEC by Firecreek on
completion of the final LFA.

10. Laws of the State of Nevada USA shall govern.

If the terms of the LOI are understood please indicate by signing below.

EGPI FIRECREEK, INC.

 

By: /s/Dennis R Alexander



 



Name: Dennis R Alexander



 



Title: CEO



 



 

SUCCESS OIL CO., INC.

 

By: /s/Jeru Morgan



 



Name: Jeru Morgan



 



Title: President



 



 

CUBO ENERGY, PLC and or its Assignee

 

By:/s/Brian Kennedy

 



Name: Brian Kennedy



 



Title : President



 



 

 

schedules AND EXHIBITS AS APPLICABLE [to be provided IN LFA]

 

 

